UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1669


AHMAT DJIBRINE OUSMANE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 11, 2009              Decided:   March 10, 2009


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, Falls Church, Virginia, for Petitioner. Gregory G.
Katsas, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Rebecca Hoffberg, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ahmat Djibrine Ousmane, a native and citizen of Chad,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen as untimely.    We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion.   See 8

C.F.R. § 1003.2(a) (2008).    Accordingly, we deny the petition

for review substantially for the reasons stated by the Board.

See In re: Ousmane (B.I.A. May 13, 2008).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                  PETITION DENIED




                                  2